Exhibit 10.1
 
AMENDMENT NO. 1 TO PURCHASE AGREEMENT
 
This Amendment No. 1 to the Purchase Agreement dated as of February 15, 2019
(this “Amendment”), by and among OpenALPR Technology, Inc., a Florida
corporation (“Seller”), Novume Solutions, Inc., a Delaware corporation
(“Buyer”), and Matthew Hill (“Founder”).
 
RECITALS
 
A.           Seller, Buyer and Founder are parties to that certain Asset
Purchase Agreement dated as of November 14, 2018 (the “Purchase Agreement”). All
capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement.
 
B.           The parties hereto desire to amend the Purchase Agreement pursuant
to Section 13.2 thereof as set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises, and of the mutual promises and
covenants herein contained, the sufficiency of which are hereby acknowledged,
and wishing to be legally bound hereby, the parties hereto hereby agree as
follows:
 
Amendments
1. Definition of Base Purchase Price. Schedule A of the Purchase Agreement is
hereby amended by deleting the definition of Base Purchase Price and replacing
it with the following new definition:
 
““Base Purchase Price” means $7,000,000 in cash.”
 
2. Definition of Election Amount. Schedule A of the Purchase Agreement is hereby
amended by deleting the definition of Election Amount.
 
3. Definition of Election Notice. Schedule A of the Purchase Agreement is hereby
amended by deleting the definition of Election Notice.
 
4. Definition of Promissory Note. Schedule A of the Purchase Agreement is hereby
amended by inserting the following definition:
 
““Promissory Note” means that certain promissory note in the principal amount of
$5,000,000 issued by Buyer to Seller and dated as of the Closing Date, in
substantially the form issued to other lenders by Buyer on or around the Closing
Date, which Buyer expects to include the terms set forth on Exhibit E.”
 
 
1

 
 
 
 
5. Section 2.7(a). Section 2.7(a) of the Purchase Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following new
Section 2.7(a):
 
“(a) Purchase Price. Subject to the terms and conditions of this Agreement, in
full consideration for Seller’s sale, transfer, conveyance, assignment and
delivery of the Transferred Assets to Buyer, and Seller’s execution and delivery
of, and its performance of its obligations contained in, this Agreement and the
Other Agreements, at the Closing, Buyer shall (1) pay to Seller in accordance
with Section 2.7(c) the Estimated Purchase Price, subject to adjustment after
the Closing pursuant to Section 2.7(d), issue to Seller the Promissory Note,
issue to Seller 600,000 shares of Common Stock of Buyer (the “Subject Shares”)
(collectively, the “Purchase Price”) and (2) assume the Assumed Liabilities as
provided in Section 2.4.”
 
6. Section 2.7(c). Section 2.7(c) of the Purchase Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following new
Section 2.7(c):
 
“(c) Closing Payments; Issuance of Promissory Note; Issuance of Stock. At the
Closing, Buyer shall (i) pay to Seller, by wire transfer of immediately
available funds, to an account designated in writing by Seller by written notice
to Buyer not less than five (5) Business Days prior to the Closing Date, an
amount equal to the Estimated Purchase Price, (ii) issue to Seller the Subject
Shares, and (iii) issue to Seller the Promissory Note.”
 
7. Section 3.20. Section 3.20 of the Purchase Agreement is hereby amended by
deleting the following words from the beginning of the first sentence of Section
3.20: “To the Extent that an Election Notice will be provided,”.
 
8. Section 10.2(e). Section 10.2(e) of the Purchase Agreement is hereby amended
by deleting such subsection in its entirety and replacing it with the following
new subsection 10.2(e):
 
“(e) the Estimated Purchase Price in immediately available funds pursuant to the
wire transfer instructions provided by Seller, a stock certificate in Seller’s
name representing the Subject Shares, and the executed Promissory Note.”
 
9. Section 13.13. Section 13.13 of the Purchase Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following new
Section 13.13:
 
No Third-Party Rights. Other than Sections which are specifically for the
benefit of Buyer Indemnified Parties or the Seller Indemnified Parties, this
Agreement is not intended and shall not be construed to create any rights in any
Persons other than Buyer and Seller, and no Person shall assert any rights as
third-party beneficiary hereunder.
 
10. Exhibit D. Exhibit D of the Purchase Agreement shall be in the form attached
hereto as Exhibit D.
 
 
2

 
 
Miscellaneous
 
11. Except as expressly amended by this Amendment, the Purchase Agreement
remains in full force and effect, the terms thereof are incorporated herein by
reference, and nothing in this Amendment shall otherwise affect any other
provision of the Purchase Agreement or the rights and obligations of the parties
thereto.
 
[Signature Page Immediately Follows]
 
3

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Amendment on the date first above written.
 
 
NOVUME SOLUTIONS, INC.
 
 
 
By: /s/ Robert
Berman                                                                           
                                                                 
     Name: Robert Berman
                                                                 
     Title: Chief Executive Officer
 
 
OPENALPR TECHNOLOGY, INC.
 
 
 
By: /s/ Matthew
Hill                                                                           
                                                                 
     Name: Matthew Hill
                                                                 
     Title: Chief Executive Officer
 
 
 
/s/ Matthew
Hill                                                                           
                                                                 
MATTHEW HILL
 
 
 
4

 
 
EXHIBIT D
 
Software – 40%
 
Tangible personal property - at book value
 
Goodwill – remainder
 
 
 
5

 
EXHIBIT E
 
Borrower: Novume Solutions, Inc. and its subsidiaries
 
Total Amount: $20,000,000 (of which Seller will represent $5,000,000)
 
Collateral: Seller and lenders shall share pro rata a senior secured lien on all
assets of Novume Solutions, Inc. (except to those accounts receivables financed
with Wells Fargo).
 
Term: 24 months
 
Interest Rate: 16%, 10% cash paid quarterly & 6% annual accretion paid at
maturity or early retirement in whole or part.
 
Prepayment: Callable in year 1 at 120% of par plus accrued; year 2 at 110%. The
notes may be prepaid in whole or part anytime during the term. The accrued
interest would be paid pro-rata with any partial early prepayment.
 
Maturity Payment: Note will mature at 105% of face
 
Warrants: Term of 5 years from issuance and strike price of average of 30 days
preceding closing price from issuance.
 
Covenants: Including but not limited to (i) limitations on asset sales, (ii)
restricted payments, (iii) additional indebtedness and (iv) limitations on
capital expenditures.
 
6
